Citation Nr: 9912257	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  97-30 463	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating greater than 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to March 1970.  
In a February 1997 rating action, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective the date of receipt of the claim for service 
connection for PTSD.  The veteran appealed for a higher 
rating.  The veteran was afforded a hearing before an RO 
hearing officer in January 1998.  A transcript of the hearing 
is of record.  In April 1998, the hearing officer issued a 
decision affirming the denial of a rating greater than 30 
percent for PTSD.


REMAND

The veteran contends, in effect, that his PTSD is more 
disabling than currently evaluated and warrants a rating in 
excess of 30 percent.

The veteran was afforded a VA psychiatric examination in 
November 6, 1996.  He provided an account of his symptoms of 
PTSD, and a mental status evaluation was performed.  The 
diagnoses included PTSD, severe.  A global assessment 
functioning (GAF) score of 65 was assigned.  The examiner 
commented that it was clear that the veteran suffered from 
severe PTSD which was manifested by hypervigilance, 
flashbacks, recurrent attempts to master anxiety associated 
with the flashbacks, disturbance in the capacity to have 
affective relationships, social isolation, and a markedly 
diminished interest in his family.  He stated that because 
the of the veteran's exaggerated startle response, 
hypervigilance, difficulty in concentration, and outbursts of 
anger, it was clear that he satisfied criteria in all of the 
categories for PTSD.  The examiner concluded that although 
the veteran worked, it was at a level that was below his 
capacity, and the impression was that the veteran was 
severely compromised in his affective, social, and vocational 
spheres as a result of his PTSD.  

At a January 1998 hearing before an RO hearing officer, the 
veteran testified that he had trouble sleeping and 
experienced nightmares.  He stated that he didn't have 
friends and that he was distant from his family. 

On that record, the Board of Veterans' Appeals (Board) finds 
that further development of the evidence is necessary prior 
to an appellate decision in this case, inasmuch as the 
current clinical findings are inadequate to evaluate the 
degree of severity of the veteran's PTSD.  The GAF score of 
65 assigned by the examiner on the November 6, 1996 VA 
psychiatric examination contemplates, under DSM-IV, mild to 
moderate symptoms or some difficulty in social or 
occupational functioning, and that of someone generally 
functioning pretty well with some meaningful interpersonal 
relationships.  On the other hand, the clinical findings on 
the examination indicated that PTSD was productive of more 
than mild to moderate social and industrial inadaptability.  
Although the examiner related the veteran's history at 
length, he did not specifically verify that he had reviewed 
the claims folder. 

Under the circumstances, the case is REMANDED to the RO for 
the following development:

1.  The RO should schedule the veteran 
for a comprehensive examination by a VA 
psychiatrist who has completely reviewed 
the claims folder prior to the 
examination, including a copy of this 
REMAND order.  He/she should indicate in 
the report that a review of the claims 
folder was accomplished.  The purpose of 
the examination is to determine the 
current degree of severity of the 
service-connected PTSD.  All clinical 
findings should be reported in detail.  
The examiner must comment as to the 
degree to which the veteran's PTSD 
affects his ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which the 
psychiatric symptoms result in reduction 
in initiative, productivity, flexibility, 
efficiency and reliability levels 
(industrial impairment).  The RO must 
furnish the examining physician a copy of 
the new rating criteria for psychiatric 
disorders which became effective November 
7, 1996, and the examining physician must 
comment as to the presence or absence of 
each symptom and clinical finding 
specified therein for ratings from zero 
to 100 percent, and where present, the 
frequency and/or degree(s) of severity 
thereof.

2.  When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this REMAND 
order has been complied with in full.  If 
any deficiency is present in the record, 
appropriate corrective action should be 
implemented.

In the event that the benefit sought on appeal is not 
granted, the veteran and his representative should be 
furnished an appropriate Supplemental Statement of the Case 
and afforded a reasonable time to reply thereto.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the veteran unless notified.  The purpose of this REMAND 
is to procure clarifying data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).







